DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the Remarks dated 12/7/2021. Additionally, Sanjo et al. US 2016/0124199, Sanjo et al. US 2016/0187628, and Wakazono et al. US 2015/0362711 fails to disclose independent claim 1, independent claim 7, independent claim 8 and independent claim 14 in its entirety.
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest a zoom lens comprising: “at least one lens unit 
Specifically regarding the allowability of independent claim 7: The prior art of record does not disclose or suggest a zoom lens comprising: “at least one lens unit configured to move for zooming; and a relay lens unit  having a positive refractive power and arranged closest to the image side; and an extender lens unit  configured to a focal length of the zoom lens  by one of: being inserted in place of a lens unit arranged adjacent to the relay lens unit; and being inserted into a space adjacent to the relay lens unit, wherein the extender lens unit includes a positive lens Gp, and the positive lens Gp satisfies conditional expressions θgF - (-1.665 x 10^-7 *ʋd^3 + 5.2130 x 10^-5 * ʋd^2 - 5.656 x 10^-3  * ʋd + 7.278 x 10 ^-1) > 0; 0.545 < θgF; and 50.0 < ʋd < 85.0”, along with other claim limitations, is not disclosed or suggested by the prior art of record”.
Specifically regarding the allowability of independent claim 8: The prior art of record does not disclose an extender lens comprising “wherein the extender lens unit includes a positive lens Gp, and the positive lens Gp satisfies conditional expressions θgF - (-1.665 x 10^-7 *ʋd^3 + 5.2130 x 10^-5 * ʋd^2 - 5.656 x 10^-3  * ʋd + 7.278 x 10 
Specifically regarding the allowability of independent claim 14: The prior art of record does not disclose an image pickup apparatus comprising “wherein the extender lens unit includes a positive lens Gp, and the positive lens Gp satisfies conditional expressions θgF - (-1.665 x 10^-7 *ʋd^3 + 5.2130 x 10^-5 * ʋd^2 - 5.656 x 10^-3  * ʋd + 7.278 x 10 ^-1) > 0; 0.545 < θgF; and 50.0 < ʋd < 85.0, where ʋd and 6gF represent an Abbe number and a partial dispersion ratio of the positive lens Gp”, along with other claim limitations, is not disclosed or suggested by the prior art of record”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872